Citation Nr: 0518083	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-15 998	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 70 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

REPRESENTATION


Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

FINDINGS OF FACT

1.  The veteran had active service from October 1938 to 
September 1945.  

2.  On June 13, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his representative, that he wished to 
withdraw his appeal for an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran, through his authorized 
representative, has withdrawn his appeal of the claim for an 
increased rating for PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  




ORDER

The appeal of an increased rating for PTSD, is dismissed.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


